DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Mar. 12, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument on page 9 that “paragraphs [0169]-[0173] and [0177] of the specification as originally filed, Applicant describes a virtual camera restriction management unit 0810 in Figure 8. Furthermore, the paragraphs [0169]-[0173] and [0177] of the specification describes a virtual camera restriction management unit 0810 with references to other figures such as Figure 1”, the Examiner points out that neither Fig. 1 or 8, nor any other figure show a restriction region.  Neither is there an image of any image output. Therefore, the objection is maintained.
Again, the new matter rejection has not been addressed in applicant’s response. Responding that the claims were amended to make them “more clear and definite” does not resolve a new matter issue. See Applicant’s arguments dated 12/21/2020, pg. 9. Applicant is arguing against a 112(b) indefiniteness rejection for a 112(a) new matter rejection. The argument is irrelevant and therefore, the rejection is maintained. Applicant is reminded again that 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. It is not an issue of making the claims “more clear and definite.”
In response to the argument on page 11 that “KIRK, however, does not describe obtaining a parameter that is changed depending on an operation state of an image capturing device and specifying a virtual viewpoint constraint that is a requirement that is changed according to a change of the obtained parameter”, Kirk suggests a user input module 110 is used for various purposes, including, but not limited to, defining and configuring one or more cameras and/or camera arrays [i.e., a plurality of image capturing devices] for capturing an overall viewing area and one or more high definition bubbles.  The user input module 110 is also used in various embodiments to define or specify one or more high definition bubbles, one or more viewpoints or view frustums, resolution or level of detail for one or more of the bubbles and one or more of the viewpoints [i.e., obtaining a parameter changed], etc.; ¶0036. Therefore the rejections are maintained.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an image indicating that the virtual viewpoint according to the designation by the user is located in the restriction region” and “an image indicating the restriction region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The amendment filed 04/25/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “specifying a virtual viewpoint constraint that is a requirement related to a virtual viewpoint for generating a virtual viewpoint image of a specific quality based on the image data, wherein the requirement changes according to the parameter obtained” and “specifying a virtual viewpoint constraint.” Constraint is not defined or even mentioned in the original disclosure and it is not defined or shown in any figures.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-11, 14-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Limitations “specifying a virtual camera constraint that is a requirement related to a virtual viewpoint for generating a virtual viewpoint image of a specific quality based on the image data, wherein the requirement changes according to the parameter obtained” and “specifying a virtual camera constraint” are not in the specification as filed. Therefore, it is new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al., (U.S. Patent Application Publication No. 2013/0321575 A1), hereinafter (“Kirk”).
Regarding claim 1, Kirk suggests a control device (FIG. 5 illustrates a simplified example of a general-purpose computer system on which various embodiments and elements of the Dynamic High Definition Bubble Framework, as described herein, may be implemented; 0092) comprising:
one or more hardware processors; and one or more memories storing one or more programs configured to be executed by the one or more hardware processors (computational capability is generally illustrated by one or more processing unit(s) 510, and may also include one or more GPUs 515, either or both in communication with system memory 520.  Note that that the processing unit(s) 510 of the general computing device of may be specialized microprocessors, such as a DSP, a VLIW, or other micro-controller, or can be conventional CPUs having one or more processing cores, including specialized GPU-based cores in a multi-core CPU; 0095-8); 0098), the one or more programs including instructions for:
obtaining a parameter changed depending on an operation state of at least one of a plurality of image capturing devices obtaining image data (The user input module 110 is also used in various embodiments to define or specify one or more high definition bubbles, one or more viewpoints [i.e., a parameter changed] or view frustums, resolution or level of detail for one or more of the bubbles and one or more of the viewpoints, etc.; 0036), which is used for generating a virtual viewpoint image associated with a virtual viewpoint according to designation by a user, by capturing an image of a predetermined image capturing target area in a plurality of directions (a user input module 110 is used for various purposes, including, but not limited to, defining and configuring one or more cameras and/or camera arrays [i.e., a plurality of image capturing devices] for capturing an overall viewing area and one or more high definition bubbles.  The user input module 110 is also used in various embodiments to define or specify one or more high definition bubbles, one or more viewpoints or view frustums, resolution or level of detail for one or more of the bubbles and one or more of the viewpoints [i.e., parameter changed], etc.; ¶0036);  
specifying a virtual viewpoint constraint that is a requirement related to a virtual viewpoint for generating a virtual viewpoint image of a specific quality based on the image data (the user zooms in or changes viewpoints, one or more areas of the overall area are provided in higher definition or fidelity [i.e., quality]; Abstract) based on the image data (a set of cameras (e.g., a camera array or the like) that zoom in on particular regions of interest within the overall scene are used to create higher definition geometric proxies that enable a higher quality viewing experience of "bubbles" associated with the zoomed regions of the scene; 0007), wherein the requirement changes according to the obtained parameter (Captured image data is then used to generate geometric proxies or 3D models of the scene for local rendering of the FVV from any available viewpoint and at any desired resolution corresponding to the selected viewpoint [i.e., parameter].  Note also that the FVV can be pre-rendered and sent to the client as a viewable and navigable FVV; 0009); and
outputting (one or more conventional computer output devices 550 (e.g., display device(s) 555; 0095) at least one of:
(i) information for letting a user identify whether a virtual viewpoint according to designation by the user satisfies the virtual viewpoint constraint specified (Note also that the FVV can be pre-rendered and sent to the client as a viewable and navigable FVV [i.e., information]; 0009);
(ii) information for notifying a user designating a virtual viewpoint of a restriction region where designation of a virtual viewpoint is restricted according to the virtual viewpoint constraint; and
 (iii) information for restraining a virtual viewpoint that does not meet the virtual viewpoint constraint from being set according to designation by a user (Note that in some cases, `full 360` coverage may not be possible (e.g., views partially obstructed along some range of viewing directions), and that in such cases, user selection of viewpoints in the resulting FVV will be limited to whatever viewpoints can be rendered from the captured data; 0061).
Therefore, it would have been obvious at the time the invention was filed to show the restricted region or block it as an option based on an obvious design choice. One skilled in the art would be motivated to decide on a display based on user preferences.
Regarding claim 3, Kirk suggests all the limitations of claim 1, as discussed above. Kirk also suggests wherein information for changing the virtual viewpoint according to the designation by the user to a virtual viewpoint that meets the virtual constraint is output (the user zooms in or changes viewpoints, one or more areas of the overall area are provided in higher definition or fidelity; Abstract), as the information for restraining the virtual viewpoint that does not meet the virtual camera constraint from being set according to the designation by the user (a "Dynamic High Definition Bubble Framework" as described herein provides various techniques that allow local clients to display free viewpoint video (FVV) of complex 3D scenes while reducing computational overhead and bandwidth for rendering and/or transmitting the FVV.  These techniques allow the client to perform spatial navigation through the FVV, while changing viewpoints and/or zooming into one or more higher definition regions or areas (specifically defined and referred to herein as "high definition bubbles") within the overall area or scene of the FVV; 0005).
Regarding claim 4, Kirk suggests all the limitations of claim 1, as discussed above. Kirk also suggests wherein the obtained parameter relates to a data amount of the image data which changes depending on the operation state of at least one of the plurality of image capturing devices (More specifically, the Dynamic High Definition Bubble Framework enables local rendering of FVV by providing a lower fidelity geometric proxy of an overall scene or viewing area in combination with one or more higher fidelity geometric proxies of the scene corresponding to regions of interest (e.g., areas of action in the scene that the user may wish to view in expanded detail and from one or more different viewpoints).  This allows the user to view the entire volume of the scene as FVV, with interesting features or regions of the scene being provided in higher detail and optionally from a plurality of user-selectable viewpoints, while reducing the amount of data that is transmitted to the client for local rendering of the FVV; 0006).
Regarding claim 5, Kirk suggests all the limitations of claim 1, as discussed above. Kirk also suggests wherein the parameter includes at least one of a frame rate of the image data, resolution, a quantization step, and an imaging range (Note that the high definition bubbles may have differing levels of resolution or fidelity levels as well as differing numbers of viewpoints.  Further, some of these viewpoints may be available at different resolutions or fidelity levels even within the same high definition bubble; 0006).
Regarding claim 6, Kirk suggests all the limitations of claim 1, as discussed above. Kirk also suggests wherein an image indicating that the virtual viewpoint according to the designation by the user is located in the restriction region is output, as the information for letting the user identify whether the virtual viewpoint according to the designation by the user satisfies the virtual viewpoint constraint specified (Note that in some cases, `full 360` coverage may not be possible (e.g., views partially obstructed along some range of viewing directions), and that in such cases, user selection of viewpoints in the resulting FVV will be limited to whatever viewpoints can be rendered from the captured data; 0061).
Regarding claim 7, Kirk suggests all the limitations of claim 1, as discussed above. Kirk also suggests wherein an image indicating the restriction region is output, as the information for notifying the user designating the virtual viewpoint of the restriction region (Note that in some cases, `full 360` coverage may not be possible (e.g., views partially obstructed along some range of viewing directions), and that in such cases, user selection of viewpoints in the resulting FVV will be limited to whatever viewpoints can be rendered from the captured data; 0061).
Regarding claim 9, Kirk suggests all the limitations of claim 1, as discussed above. Kirk also suggests wherein the operation states include at least one of a normal state in which imaging is normally performed (FVV playback module; Fig. 1), a failure state in which imaging is restricted (Note that in some cases, `full 360` coverage may not be possible (e.g., views partially obstructed along some range of viewing directions), and that in such cases, user selection of viewpoints in the resulting FVV will be limited to whatever viewpoints can be rendered from the captured data; 0061), a boot preparation state in which a process of starting imaging is performed (Local Rendering Module; Fig. 1), and a reboot state in which a predetermined initial setting is performed (User input Module; Fig. 1 [i.e., it’s an obvious design choice to name the various states]).
Regarding claim 11, Kirk suggests all the limitations of claim 1, as discussed above, in device form rather than method form. Kirk also suggests a method (FIG. 4 illustrates a general system flow diagram that illustrates exemplary methods for implementing various embodiments of the Dynamic High Definition Bubble Framework; 0017). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.
Regarding claim 14, Kirk suggests all the limitations of claim 1, as discussed above, in device form rather than CRM form. Kirk also suggests a computer readable medium (The simplified computing device of FIG. 5 may also include a variety of computer readable media; 0096). Therefore, the supporting rationale of the rejection to claim14 applies equally as well to those elements of claim 14.
Regarding claim 15, Kirk suggests all the limitations of claim 1, as discussed above. Kirk also suggests wherein the virtual viewpoint meets the virtual viewpoint constraint in a case where the virtual viewpoint according to the designation by the user is located outside the restriction region (Dynamic High Definition Bubble Framework enables local rendering of FVV [i.e., the area of the FVV is “outside the restriction region”, or in the viewable area]; 0006).
Regarding claim 16, Kirk suggests all the limitations of claim 1, as discussed above. Kirk also suggests wherein the virtual viewpoint does not meet the virtual viewpoint constraint in a case where the virtual viewpoint according to the designation by the user is located in the restriction region (Note that in some cases, `full 360` coverage may not be possible (e.g., views partially obstructed along some range of viewing directions), and that in such cases, user selection of viewpoints in the resulting FVV will be limited to whatever viewpoints can be rendered from the captured data; 0061).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk as applied to claim 1 above, and further in view of  Wilson et al., (U.S. Patent Application Publication No. 2015/0304645 A1), hereinafter (“Wilson”).
Regarding claim 10, Kirk suggests all the limitations of claim 1, as discussed above. However, Kirk does not explicitly disclose wherein the image data includes at least one of a foreground image based on an object region corresponding to a position of a predetermined object in a captured image and a background image based on a region which is different from the object region in the captured image
Wilson suggests wherein the image data includes at least one of a foreground image based on an object region corresponding to a position of a predetermined object in a captured image and a background image based on a region which is different from the object region in the captured image (the content may include a background region and a region of interest (foreground object or “figure”), i.e., a user selected region or a region of focus; 0095).
Therefore, it would have been obvious at the time of the invention to incorporate the device suggested by Kirk with the foreground and background imaging concepts taught by Wilson. The motivation would be to allow the user to select a region of interest or a region of focus, in order to transmit less minimal detail in a background region, thereby preventing or ameliorating user discomfort by simulating the natural response of the human visual system. Wilson at ¶0095.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk, and further in view of Yahata et al., (U.S. Patent Application Publication No. 2011/0254927 A1), hereinafter (“Yahata”).
Regarding claim 18, Kirk suggests all the limitations and motivation of claim 4, as discussed above. However, Kirk does not explicitly disclose wherein the amount of image data is changed based on a load of a network used for transmitting the image data by one of the plurality of image capturing devices.
Yahata suggests wherein the amount of image data is changed based on a load of a network used for transmitting the image data by one of the plurality of image capturing devices (As described above, by using the image reproducing apparatus according to the second exemplary embodiment, an appropriate data transmission amount can be set. As a result, network load is reduced, and the buffering time of each of the PCs can be shortened. Thus, since a time lag between image capture and image display can be reduced, user experience quality can be improved; 0110).
Therefore, it would have been obvious at the time the invention was filed to incorporate the viewpoint control of Kirk with the network load reduction suggested by Yahata. The motivation would be to improve user experience quality. Yahata at ¶0110.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487